ROSS, J.
It is the contention of the respondents that an attic as defined by the ordinance is a. “story”, and that the proposed building is therefore three stories in height and must have exterior walls of masonry.
The' ordinance requires all buildings of more than two stories and an attic in height to be wholly fire proof. The proposed building would not fall Within such class, and if the ordinance ended here, the judgment of the court below in granting the writ would not be disturbed. The ordinance, however, proceeds further and plainly states that all buildings of three stories must have exterior walls of masonry. The ordinance further specifically defines an attic as a story.
The plans submitted in evidence show a third floor plan providing for a Bed room, Living room, Dinette, and Kitchen.
The dictionaries define an attic as a low story next to the roof of a building.
The plans as submitted in evidence providing for a three story building, and it being admitted that the walls of this building are not to be of masonry construction, the permit was properly refused by the respondents. The judgment of the court of common pleas is, therefore, reversed, and there being no dispute as to the facts, judgment may be entered here for the plaintiffs in error,. respondents below.
Cushing, PJ, concurs.
Hamilton, J, not participating. „